DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,792,466. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the allowed claims in the ‘466 patent. The limitations present in the instant claims are all present verbatim in the allowed ‘466 patent, however, the claims in the ‘466 patent comprise additional features, which narrow those claims. Therefore, the instant claims are anticipated.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al. (U.S. Patent Application Publication No. 2014/0058428) hereinafter referred to as Christopher; in view of Wang (U.S. Patent No. 4,532,935) hereinafter referred to as Wang.
Regarding claim 1, Christopher teaches a handle (Fig. 6) configured to drive movement of a bronchoscopy instrument (the handle is capable of driving movement of an instrument in any medical field), the handle extending along a longitudinal axis between a proximal end and a distal end of the handle (Fig. 6) and comprising: 
a casing (20) having an inner surface defining an internal volume (Fig. 6) including a biasing element (element 58) housing portion (Fig. 7B and 7C); 
a proximal handle member (assembly of Fig. 12A) positioned at least partly within a proximal portion of the internal volume of the casing (element 20, see Fig. 12B) and including a first helical cam interface (65), the proximal handle member configured to couple to a proximal end of an elongate channel (bore 21, see also ¶[0046], Fig. 6); 
an actuation sleeve (60) positioned at least partly within a distal portion of the internal volume of the casing (Fig. 3, ¶[0055]) and including: 
a proximal portion having a second helical cam interface engaging the first helical cam interface (84, ¶[0046]), 
a rotation grip extending distally from the proximal portion of the actuation sleeve (charging handle 100, ¶[0062]), and 
a biasing element (58) having a first end secured within the biasing element housing portion of the casing (Fig. 6) and a second end engaging the proximal portion of the actuation sleeve (¶[0055] Fig. 6).
Christopher does not teach a plunger grip formed by a distal surface of the actuation sleeve. Christopher instead teaches a release actuator in the form of a button (30, ¶[0037]). Christopher also does not explicitly discuss bronchoscopy and therefore does not teach a working channel of a bronchoscopy instrument.
Attention is brought to the Wang reference, which teaches a handle for a bronchoscopy instrument which uses a plunger grip and an elongate channel for taking aspiration tissue biopsies (col. 5, lines 8-19).
It would have been obvious to one of ordinary skill in the art to modify the lancet for blood sampling of Christopher to use a well-known plunger and aspiration technique, as taught by Wang, because Wang teaches that “the bronchoscope and patient are protected against inadvertent needle damage, yet the attending physician is able to reliably perform the desired tissue biopsy,” (col. 10 lines 12-16).
Regarding claim 2, Christopher as modified teaches the handle of Claim 1.
Christopher further teaches wherein the biasing element comprises a spring (58) positioned to compress and expand along the longitudinal axis during movement of the actuation sleeve via the plunger (Fig. 3, 6, ¶[0033]).
Regarding claim 3, Christopher as modified teaches the handle of Claim 1.
Christopher further teaches wherein the second helical cam interface engaging the first helical cam interface is configured to translate rotation of the rotation grip into linear motion of the proximal handle member along the longitudinal axis of the device (Fig. 7A-7C, ¶[0055]), and wherein 
the linear motion of the proximal handle member is configured to drive the movement of the instrument via the elongate jacket (¶[0062]).
Regarding claim 4, Christopher as modified \teaches the handle of Claim 1.
Christopher further teaches wherein: 
the second helical cam interface engaging the first helical cam interface translates proximal retraction of the plunger into proximal motion of the proximal handle member along the longitudinal axis of the device (Fig. 7A-7C, ¶[0055]), and 
wherein the linear motion of the proximal handle member is configured to drive proximal retraction of the instrument via the elongate jacket (¶[0045], Fig. 6); and 
the biasing element is positioned to compress as the plunger grip is retracted proximally such that, upon release of the plunger grip, a bias of the biasing element drives distal linear motion of the proximal handle member along the longitudinal axis of the device (¶[0037], ¶[0062]), and 
wherein the linear motion of the proximal handle member is configured to drive distal extension of the instrument (¶[0062]).
Regarding claim 5, Christopher as modified by Wang teaches the handle of Claim 1.
Christopher teaches a handle further comprising: a distal handle member positioned within the casing (element 80); and an internal receiving portion at a distal portion of the proximal handle member, wherein a proximal portion of the distal handle member is positioned within the internal receiving portion (Fig. 7B, 7C).
Regarding claim 6, Christopher as modified teaches the handle of Claim 5.
Christopher teaches a handle further comprising a lumen extending through the device along the longitudinal axis, wherein a distal portion of the lumen extends through the distal handle member and a proximal portion of the lumen extends through the proximal handle member (Fig. 9A-9B lumen/tube is seen extending through element 40).
Regarding claim 7, Christopher as modified teaches the handle of Claim 6.
Christopher teaches a handle further comprising a distal aperture formed in a distal end of the distal handle member (Fig. 7A, 83), wherein the lumen is sized to accommodate positioning of the elongate jacket within the lumen, and wherein the distal aperture is sized to accommodate passage of the elongate jacket through the distal aperture (lancet passes through lumen via entrance 42 and out through 83).
Regarding claim 8, Christopher as modified teaches the handle of Claim 5.
Christopher teaches a handle further comprising: 
a peg (detent 126 ¶[0063]) extending inwardly within the internal volume of the casing; 
an elongate slot formed in a wall of the proximal handle member (122 detents, ¶[0063]), wherein the elongate slot is sized and positioned to slide around the peg with the wall of the proximal handle member positioned between the casing and the distal handle member (Fig. 3, 6, 12A-B).
Christopher does not teach an aperture in the distal handle member sized and positioned to receive the peg, wherein the distal handle member is fixed relative to the casing via the received peg. 
 However, as Christopher also teaches the use of a retaining ring for this purpose (element 110, in aperture 36, for retaining element 62 through casing 20). Therefore, the use of pegs to seat a portion of a device within housing is known in the art. The mechanical arts of device interfaces is a predictable art, as one of ordinary skill in the art would readily be able to infer functional changes from alterations without any experimentation. Applicant has further not disclosed any criticality to the peg and aperture interface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the handle of Christopher in combination with Wang, to incorporate an aperture in the distal handle member which is sized and positioned to receive a retaining peg in order to fix its position with respect to the casing because such a peg and aperture is a known technique which would improve the device of Christopher in a way already known to Christopher with respect to the already utilized retaining ring. 
Regarding claim 9, Christopher as modified teaches the handle of Claim 1.
Wang further teaches a handle further comprising a fluid fitting at a proximal end of the proximal handle member, the fluid fitting configured to couple to an aspiration device or a respiration device (col. 7 lines 63-65).
It would have been obvious to one of ordinary skill in the art to incorporate the fluid fitting of Wang in order to perform aspiration tissue biopsy as taught by Wang which has the advantages of a seal which ensures that all suction from the aspirating device will be directed to the distal end of needle to maximize recovery of the biopsy tissue samples (col. 8, lines 4-9).
Regarding claim 13, Christopher as modified teaches the handle of Claim 1.
Christopher teaches a handle further comprising a proximal flange of actuation sleeve and an internal flange positioned at a distal end of the biasing element housing portion, wherein the biasing element biases the proximal flange against the internal flange in its extended state (Fig. 7B, 7C).
Regarding claim 14, Christopher as modified teaches the handle of Claim 1.
Christopher teaches a handle further comprising a support annulus of the proximal handle member sized to slidably engage a proximal portion of the internal volume of the casing (¶[0063]).
Regarding claims 15-18 and 20 the claims are directed to substantially the same subject matter as claims 1-4 and are rejected under substantially the same portions of Christopher and Wang.
Regarding claim 19, Christopher as modified teaches the handle of Claim 15.
Christopher further teaches wherein the biasing element comprises one of a spring (¶[0033] drive spring 58]), opposing magnets, hydraulic fluid, and a shape memory alloy.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher and Wang as applied to claim 9 above, and further in view of Keast et al. (U. S. Patent Application Publication No. 2010/0312141,) hereinafter referred to as Keast.
Regarding claim 10, Christopher as modified teaches the handle of Claim 9.
Neither Christopher nor Wang teaches a handle further comprising a flexible shaft portion of the proximal handle member positioned between the second helical cam interface and the fluid fitting, wherein the fluid fitting is fixed relative to the casing.
Attention is brought to the Keast reference, which teaches a handle further comprising a flexible shaft portion of the proximal handle member positioned between the second helical cam interface and the fluid fitting, wherein the fluid fitting is fixed relative to the casing (¶[0052], Fig. 3C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid fitting and handle of the combination of Christopher and Wang to incorporate a flexible shaft portion, which comprises a coiled section of conduit, as taught by Keast, because it allows for a relatively long core sample of tissue to be obtained even though the core tip comprises a short length which provides additional tissue to test for diagnosis (Keast ¶[0052]).
Regarding claim 11, Christopher as modified teaches the handle of Claim 10.
Keast further teaches wherein the flexible shaft portion comprises a length of coiled conduit (Fig. 3C, element 160).
Regarding claim 12, Christopher as modified teaches the handle of claim 9. 
Christopher further teaches further comprising a rigid shaft portion of proximal handle member extending between the second helical cam interface and the fluid fitting, wherein a proximal portion of rigid shaft portion is coupled to the fluid fitting, and wherein the rigid shaft portion is slidably engaged with a proximal aperture of the casing (¶[0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792